Rosenberry, J.
The main contention of the appellant is that there was not sufficient evidence to sustain the verdict to the effect that none of the timber converted was the property of the plaintiff, and that the undisputed testimony establishes the identity of the timber in question, and that judgment should have gone in favor of the plaintiff for its value.
The consideration and determination of this question involve wholly matters of fact. In order to make an intelligible presentation of the evidence a very long and complicated statement of the facts would be necessary. In view of the fact that the conclusion we have reached will result in a final determination of the case, such a statement could be of interest only to the parties immediately concerned and their attorneys and would he of no value in any other case. Therefore we will only say that we have carefully examined the voluminous record and we are agreed that the evidence presented a jury question which was determined adversely to the plaintiff, and we cannot say that the trial court was clearly wrong in not setting aside the verdict of the jury.
Appellant very strenuously insists that its rights were prejudiced by the introduction of certain evidence relating *138to salvage and certain remarks o;f the trial court with respect thereto. We have also carefully considered this assignment ' of error, and, while the evidence referred to was immaterial and not properly in the case, it could in no way have prejudi-cially affected the determination of the jury to the effect that the property in question was not that of the plaintiff. When the jury found that it was not plaintiff’s property, all questions relating to abandonment, salvage, and other claims and counterclaims of like character dropped out of the case, and it does not appear that the result would have been different had the evidence complained of been excluded. After a thorough examination of the evidence we are of the opinion that a finding either way could have been sustained. It being a pure question of fact, the finding of the jury cannot and should not be disturbed.
By the Oourt. — Judgment affirmed.